NOTE: This order is n0np1'ecedential.
United States Court of AppeaIs
  ad for the FederaI Circuit
OLE K. NILSSEN,
Plaintiff,
and
GEO FOUNDATION, LTD.,
Plaintiff-Appellcmt,
V.
WAL-MART STORES, INC.,
Defendant-Appellee,
and
COSTCO WHOLESALE CORP.,
Defencian,t-Appellee,
and
MENARD, INC., ACE HARDWARE CORP.,
TRUSERV CORPORATION, AND HOME DEPOT,
INC.,
Defendcmts,
and
LOWE’S HOME CENTERS, INC.,
Defendant-Appellee,
and
IKEA ILLINOIS, LLC,
Defen,dcmt-Appellee.

N1LssEN v. WAL-MART s'roREs 2
2010- 1 139
AppeaI from the United States District C0urt for the
Northern District of I1]inois in case no. 04-CV-5363, Judge
Robert W. Gett1en1an.
ON MOTION
ORDER
Upon consideration of the motion to withdraw Aesha
R. Pa11esen as counsel for Lowe’s Home Centers, Inc.,
IT ls ORDERED THAT:
The motion is granted -
FoR THE CoURT
3EP 3 9 fm 131 Jan H0rba1y
Date J an Horba1y
C1erk '
cc: Le1and W. Hutchins0n, Jr., Esq.
Anthony J ames Fitzpatrick, Esq.
Margaret M. Duncan, Esq. mg
Kin1bal1R.Anderson Esq. uaw M3L3 F9R
_ _ _ ’ THE FED AL ClRCU|T
Gary W1111am Sm1th, Esq.
Aesha R. Pa1lesen, Esq.  43 0 win
s21
.IAN HORBAL¥
CLERK